FILED
                             NOT FOR PUBLICATION                            JAN 02 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID RAYMOND ANDREWS,                           No. 11-17520

               Plaintiff - Appellant,            D.C. No. 5:09-cv-05858-LHK

  v.
                                                 MEMORANDUM *
J. EVERT, Library Technical Asst.; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                      Lucy H. Koh, District Judge, Presiding

                                                         **
                           Submitted December 19, 2012

Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

       David Raymond Andrews, a California state prisoner, appeals pro se from

the district court’s summary judgment and dismissal order in his 42 U.S.C. § 1983

action alleging that defendants placed him in restraints because of his race and

conspired to deny him access to the courts. We have jurisdiction under 28 U.S.C.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo summary judgment, Toguchi v. Chung, 391 F.3d

1051, 1056 (9th Cir. 2004), and dismissal for failure to exhaust administrative

remedies, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We affirm.

      The district court properly granted summary judgment on Andrews’s access-

to-courts claim based on the alleged withholding of his certificate of funds because

Andrews failed to raise a genuine dispute of material fact as to whether he suffered

an actual injury as a result of the policy prohibiting personal possession of certified

documents. See Lewis v. Casey, 518 U.S. 343, 348-49 (1996) (actual injury for

access-to-courts claim requires showing that defendants hindered a non-frivolous

legal claim).

      The district court properly dismissed Andrews’s equal protection claim

because Andrews failed to exhaust administrative remedies in a proper manner.

See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules); Sapp v. Kimbrell, 623 F.3d 813, 825 (9th Cir. 2010) (“[A]n inmate must

first present a complaint at the first level of the administrative process.”); Griffin v.

Arpaio, 557 F.3d 1117, 1120-21 (9th Cir. 2009) (an inmate’s grievance must

“‘provide enough information . . . to allow prison officials to take appropriate

responsive measures’” (citation omitted)).

      AFFIRMED.
                                            2                                      11-17520